NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-2084
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                CHRISTA L. POLICARE,

                                                           Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. No. 3-13-cr-00237-001)
                     District Judge: Honorable Malachy E. Mannion
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 31, 2016

                  Before: HARDIMAN and SCIRICA, Circuit Judges,
                          and ROSENTHAL,* District Judge.

                                (Filed: November 3, 2016)
                                      ____________

                                       OPINION**
                                      ____________


       *
         The Honorable Lee H. Rosenthal, United States District Judge for the Southern
District of Texas, sitting by designation.
       **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Christa Policare appeals an order of the District Court revoking her supervised

release and imposing a sentence of incarceration for a year and a day. We will affirm.

                                               I

       Policare pleaded guilty to conspiring to distribute a controlled substance—Alpha-

Pyrrolidinopentiophenone (A-PVP), also known as bath salts—in violation of 18 U.S.C.

§ 371. Although Policare’s final advisory sentencing range was 57 to 60 months, the

District Court granted a substantial downward variance and imposed a term of 20

months’ incarceration because of Policare’s minor role in the offense, the psychological

circumstances that led to her crime, and her maturity, age, and lack of criminal history.

       After completing her term of incarceration, Policare began serving a two-year term

of supervised release and was forbidden from unlawfully possessing or using a controlled

substance. She violated this condition at least eight times by using a variety of drugs

including marijuana, cocaine, bath salts, Xanax, and Suboxone. The Probation Office

notified the District Court of at least three of these violations, but the Court initially

refrained from taking action in favor of treatment for Policare. After the eighth violation,

however, the Probation Office submitted a Petition for Warrant or Summons and Policare

was detained pending a supervised release revocation hearing.

       At the hearing, Policare pleaded guilty to violating the conditions of her

supervised release, which subjected her to a statutory maximum of 2 years’ imprisonment

and a Sentencing Guidelines range of 3 to 9 months. Although the Government



                                               2
recommended a within-Guidelines sentence, the District Court varied upward, sentencing

Policare to a year and a day in prison.

                                             II1

         Policare appeals, claiming her sentence is substantively unreasonable. This

argument falls short of our highly deferential standard of review, which requires us to

affirm unless “no reasonable sentencing court would have imposed the same sentence on

that particular defendant for the reasons the district court provided.” United States v.

Tomko, 562 F.3d 558, 568 (3d Cir. 2009).

         Policare argues that the District Court placed undue emphasis on her relapses

without properly considering other factors. Given her history of drug addiction, Policare

insists that the Court should have expected she might relapse. She also cites her candid

admissions to the Probation Office about her relapses and her desire for treatment.

Finally, she notes that the Government recommended a sentence within the Guidelines

range.

         We are unpersuaded by Policare’s argument that the District Court abused its

discretion by varying upward. The same judge who varied downward after applying the

§ 3553(a) factors during Policare’s initial sentencing hearing carefully considered her

circumstances at the supervised release revocation hearing. The Court acknowledged that

Policare suffered from addiction. The Court recognized her honesty, though it expressed

         1
        The District Court had jurisdiction over the original criminal case under 18
U.S.C. § 3231 and revoked Policare’s supervised release pursuant to 18 U.S.C. § 3583(e).
We have appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).


                                              3
doubt that Policare admitted each drug use during supervised release. Finally, the Court

stated that it considered statements from all of the parties and the reports of the Probation

Office.

       After considering all the facts of record, the District Court determined a sentence

above the Guidelines range was necessary and proper. Judge Mannion rightly noted that

Policare received a significant break at her first sentencing, but failed to take advantage

of it. He also noted that Policare violated the conditions of her supervised release by

using controlled substances eight times. Finally, he reiterated that he had been lenient and

worked with Policare to facilitate her treatment.

       In sum, because our review of the record leads ineluctably to the conclusion that

the District Court’s judgment of sentence was well within its considerable discretion, we

will affirm.




                                              4